SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This SECURED CONVERTIBLE Note Purchase Agreement (this “Agreement”) is made as
of March 25, 2013 (the “Effective Date”) by and among Penzance, LLC, a
California limited liability company (the “Company”), the initial purchasers of
the Notes who are signatory hereto (each, an “Investor” and collectively, the
“Investors”) and Loton, Corp., a Nevada corporation, as an Investor and as
collateral agent for the Investors (the “Collateral Agent”). The Company, the
Investors and the Collateral Agent are from time to time referred to herein as
the “parties” and each as a “party.”

 

RECITALS

 

WHEREAS, The Company wishes to sell up to U.S. $200,000 (two hundred thousand
dollars) in the aggregate principal amount of Notes to the Investors, and each
Investor is willing to purchase the principal amount of Notes set forth opposite
its name on the signature page hereto (the “Purchase Price”), on the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
such other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.            PURCHASE AND SALE OF THE NOTES.

 

1.1            Purchase of the Notes. Subject to the terms and conditions of
this Agreement, the Company shall sell to the Investors, and the Investors shall
purchase from the Company, on a joint and several basis, on the Effective Date,
in an aggregate principal amount of up to $200,000, the Secured Convertible
Notes in the form attached to this Agreement as Exhibit A (each, a “Note” and
together, the “Notes”)).

 

1.2            Issuance and Delivery of the Notes. At the Closing, each Investor
shall deliver to the Company the Purchase Price by (i) a check payable to the
Company’s order, (ii) wire transfer of funds to the Company, or (iii) any
combination of the foregoing. On or promptly after the Closing, the Company will
deliver to each Investors a duly executed Note in the principal amount of the
Purchase Price. The obligation of the Company to sell and issue the Notes to the
Investors at the Closing, and the obligation of the Investors to purchase the
Notes, shall be subject to satisfaction or waiver of the applicable conditions
set forth in Section 5.

 

1.3            Collateral Agent. The Collateral Agent shall participate in the
purchase of the Notes as an Investor hereunder, and as such, shall have the same
rights and powers in its capacity as an Investor as any other Investor, and may
exercise the same as though it were not the Collateral Agent.

 

2.            THE CLOSING. Subject to the satisfaction or waiver of the
conditions listed in Section 5 below, the purchase and sale of the Notes shall
be for the aggregate principal amount of $200,000 (two hundred thousand dollars)
and will take place at the offices of Manatt Phelps & Phillips LLP, 11355 West
Olympic Boulevard, Los Angeles, California, 90064, at 10:00 a.m. Pacific time on
the date of this Agreement, or at such other time and place as the Company and
the Investors agree (which time and place are referred to as the “Closing”).

 



 

 

 

3.            REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE COMPANY.
Except as set forth in the Schedule of Exceptions (the “Schedule of Exceptions”)
attached to this Agreement as Exhibit B and expressly stated otherwise in this
Agreement, the Company represents and warrants to the Investors that the
statements in the following paragraphs of this Section 3 are all true and
complete as of the Closing and makes the following covenants:

 

3.1            Organization, Good Standing and Qualification. The Company has
been duly organized, and is validly existing and in good standing, under the
laws of the State of California. The Company’s Articles of Organization, filed
with the Secretary of State of the State of California on October 28, 2008 and
as it is currently in effect (the “Articles of Organization”), is attached
hereto as Exhibit C, and the Company’s current Operating Agreement, dated as of
October 29, 2008 and as it is currently in effect (the “Operating Agreement”),
is attached hereto as Exhibit D. The Company has the corporate power and
authority to own and operate its properties and assets and to carry on its
business as currently conducted and as presently proposed to be conducted. The
Company is duly qualified to do business as a foreign limited liability company
in good standing in all jurisdictions in which it is required to be qualified to
do intrastate business as the Company’s business is currently conducted and as
presently proposed to be conducted by the Company.

 

3.2            Due Authorization. All corporate action on the part of the
Company’s managing member and members necessary for the authorization,
execution, delivery of, and the performance of all obligations of the Company
under this Agreement and the Notes has been taken or will be taken prior to the
Closing, and this Agreement constitutes, and the Notes when executed and
delivered, will constitute, valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.

 

3.3            Corporate Power. The Company has the corporate power and
authority to execute and deliver this Agreement and the Security Agreement (as
defined herein), to issue the Notes to be purchased by the Investors hereunder,
and to carry out and perform all its obligations under this Agreement, the
Notes, the Security Agreement and any and all other agreements and documents to
be executed pursuant to such agreements (together, the “Secured Transaction
Documents”).

 

3.4            Valid Issuance.

 

(a)            The Notes and any securities issuable upon the conversion of the
Notes, when issued, sold and delivered in accordance with the terms of this
Agreement and the Notes for the consideration provided for herein and therein,
will be duly authorized and validly issued, fully paid and nonassessable.

 



 

 

 

(b)            Based in part on the representations made by the Investors in
Section 4 hereof, the offer and sale of the Notes (and the securities of the
Company when issued in accordance with the terms of the Notes, as applicable)
solely to the Investors in accordance with this Agreement is exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act of
1933, as amended (the “1933 Act”) and the securities registration and
qualification requirements of the currently effective provisions of the
securities laws of the state in which the Investors are residents.

 

3.5            Capitalization. The percentage interests of the Company (the
“Percentage Interests”), immediately prior to the Closing, consist of (i) a 95%
percentage interest vested in Keith Cohn; and (ii) a 5% percentage interest
vested in Chris Bollenbach. The Percentage Interests are issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. The rights, preferences, privileges and restrictions of the
Percentage Interests are as stated in the Operating Agreement. There are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy agreements, or agreements of any kind for
the purchase or acquisition from the Company of any of its securities.

 

3.6            Title to Properties and Assets. The Company owns its properties
and assets free and clear of all mortgages, deeds of trust, liens, encumbrances
and security interests except for Permitted Liens (as defined in the Security
Agreement). With respect to the property and assets it leases, the Company is in
material compliance with all such leases.

 

3.7            Patents and Trademarks. To the Company’s knowledge, it owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted and
as presently proposed to be conducted. The Company has not received any
communications alleging that the Company has violated or, by conducting its
business as presently proposed, would violate any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity.

 

3.8            Compliance with Other Instruments. The Company is not in
violation or default of any term of (a) its Articles of Organization or
Operating Agreement, or (b) of any provision of any material mortgage,
indenture, contract, agreement or instrument to which it is party or by which it
is bound or of any judgment, decree, order, or writ, except, with respect to the
items listed in this clause (b), as would not have a material adverse effect on
the business, assets, financial condition or resulting of operations of the
Company. Subject to the execution, delivery, and performance of and compliance
with the Secured Transaction Documents, the issuance and sale of the Notes and
the issuance of securities of the Company pursuant thereto will not result in
any such violation or default.

 

3.9            Litigation. There is no action, suit, proceeding or investigation
pending, or, to the Company’s knowledge, currently threatened in writing,
against the Company that (i) questions the validity of this Agreement or the
right of the Company to enter into this Agreement and consummate the
transactions contemplated hereby, or (ii) might result, either individually or
in the aggregate, in any material adverse change in the assets, condition,
affairs or prospects of the Company.

 



 

 

 

3.10            Financial Statements. The Company has made available to the
Investors its audited consolidated balance sheet and related consolidated
statements of income, members’ equity and cash flow of the Company as of and for
the fiscal year ended December 31, 2012 ( the “Financial Statements”). The
Financial Statements are complete and correct in all material respects, have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods indicated and present
fairly the financial condition and position of the Company as of the date
thereof subject to normal recurring year-end adjustments (which are not expected
to be material either individually or in the aggregate),. Except as set forth in
the Financial Statements, the Company has no material liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to December 31, 2012 and (ii) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under generally accepted accounting principles to be reflected in the Financial
Statements. Except as disclosed in the Financial Statements, the Company is not
a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

 

3.11            Amendment of Operating Agreement. The Company hereby covenants
that, within thirty (30) days of the Closing, it will amend the Operating
Agreement in a form reasonably acceptable to the Investors.

 

4.            REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE
INVESTORS.

 

The Investors each hereby, jointly and severally, represent and warrant to, and
agree with, the Company, that:

 

4.1            Authorization. This Agreement constitutes each Investor’s valid
and legally binding obligation, enforceable in accordance with its terms except
as may be limited by (i) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies. Each Investor jointly and severally
represents that it has the full power and authority to enter into this
Agreement.

 

4.2            Purchase for Own Account. The Notes and any securities issuable
upon conversion thereof (collectively, the “Securities”) will be acquired for
investment for each Investor’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the 1933 Act, and each Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same.

 

4.3            Disclosure of Information. Each Investor has received or has been
given full access to all the information it considers necessary or appropriate
to make an informed investment decision with respect to the Securities. Each
Investor further has had an opportunity to ask questions of and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to such Investor or to
which such Investor had access. The foregoing, however, does not in any way
limit or modify the representations and warranties made by the Company in
Section 3.

 



 

 

 

4.4            Investment Experience. Each Investor understands that the
purchase of the Securities involves substantial risk. Each Investor (i) has
experience as an investor in securities of companies in the development stage
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment in the Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Securities and protecting its own interests in
connection with this investment, and/or (ii) has a preexisting personal or
business relationship with the Company and certain of its officers, managing
member or controlling persons of a nature and duration that enables such
Investor to be aware of the character, business acumen and financial
circumstances of such persons, and/or (iii) is an existing holder of the
Company’s securities.

 

4.5            Accredited Investor Status. Each Investor is an “accredited
investor” within the meaning of Regulation D promulgated under the 1933 Act.

 

4.6            Restricted Securities. Each Investor understands that the
Securities are characterized as “restricted securities” under the 1933 Act and
Rule 144 promulgated thereunder inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under the
1933 Act and applicable regulations thereunder such Securities may be resold
without registration under the 1933 Act only in certain limited circumstances.
Each Investor is familiar with Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the 1933 Act. Each Investor
understands the Company is under no obligation to register any of the Securities
sold hereunder. Each Investor understands that no public market now exists for
any of the Securities and that it is uncertain whether a public market will ever
exist for the Securities.

 

4.7            No Solicitation. At no time was any Investor presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Securities.

 

4.8            Further Limitations on Disposition. Without in any way limiting
the representations set forth above, each Investor further agrees not to make
any disposition of all or any portion of the Securities unless and until:

 

(a)            there is then in effect a registration statement under the 1933
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or

 

(b)            such Investor shall have notified the Company of the proposed
disposition, and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and, at the expense of such
Investor or its transferee, with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of such
securities under the 1933 Act.

 



 

 

 

Notwithstanding the provisions of paragraphs (a) and (b) immediately above, no
such registration statement or opinion of counsel shall be required: for any
transfer of the Securities in compliance with Rule 144 or Rule 144A of the 1933
Act.

 

4.9            Legends. Each Investor understands and agrees that any
certificates evidencing the Securities and/or the Notes, as applicable, will
bear legends substantially similar to those set forth below in addition to any
other legend that may be required by applicable law, by the Articles of
Organization or the Operating Agreement, or by any agreement between the Company
and such Investor:

 

(a)            THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE INVESTOR SHOULD BE AWARE THAT IT MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

(b)            Any legend required by the laws of the State of California,
including any legend required by the California Department of Corporations or
any other state securities laws.

 

The legend set forth in clause (a) immediately above shall be removed by the
Company from any certificate evidencing the Securities upon delivery to the
Company of an opinion of counsel, reasonably satisfactory to the Company, that a
registration statement under the 1933 Act is at that time in effect with respect
to the legended security or that such security can be freely transferred in a
public sale (other than pursuant to Rule 144 or Rule 145 under the 1933 Act)
without such a registration statement being in effect and that such transfer
will not jeopardize the exemption or exemptions from registration pursuant to
which the Company issued the Securities.

 

5.            CONDITIONS TO CLOSING.

 

5.1            Conditions to Investors’ Obligations. The obligations of each
Investor under Section 2 of this Agreement are subject to the fulfillment by the
Company or waiver by such Investor, on or before the Closing, of each of the
following conditions:

 

(a)            Each of the representations and warranties of the Company
contained in Section 3 shall be true and correct on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the date of the Closing;

 

(b)            The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein;

 



 

 

 

(c)            The Company shall have executed and delivered this Agreement to
the Collateral Agent and each of the Investors;

 

(d)            The Company shall have issued the Notes to each Investor in the
amount of the Purchase Price;

 

(e)            The Company shall have executed and delivered to the Collateral
Agent and each Investor the Security Agreement substantially in the form of
Exhibit E attached hereto (the “Security Agreement”); and

 

(f)            The Company shall have issued to such Investor an Officers’
Compliance Certificate certifying that each of the conditions set forth in
immediately preceding subsections (a) and (b) have been fulfilled.

 

5.2            Condition to the Company’s Obligations. The obligations of the
Company to the Investors under this Agreement are subject to the fulfillment by
each Investor or waiver by the Company on or before the Closing of the following
conditions:

 

(a)            Each of the representations and warranties of the Investors
contained in Section 4 shall be true and correct on the date of the Closing with
the same effect as though such representations and warranties had been made on
and as of the Closing;

 

(b)            The Investors shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein;

 

(c)            The Collateral Agent and each Investor shall have executed and
delivered this Agreement to the Company; and

 

(d)            The Collateral Agent and each Investor shall have executed and
delivered the Security Agreement to the Company.

 

6.            GENERAL PROVISIONS.

 

6.1            Survival. The representations, warranties and covenants of the
Company and the Investors contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of any of the Investors or the Company, as the case may be.

 

6.2            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

 



 

 

 

6.3            Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State of California as applied to agreements
among California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.

 

6.4            Counterparts. This Agreement may be executed in two or more
counterparts, including by PDF, facsimile, or other electronic means, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6.5            Headings; Definitions. The headings and captions in this
Agreement are used only for convenience and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, Exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and Exhibits and schedules attached
hereto, all of which Exhibits and schedules are incorporated by this reference.

 

6.6            Notices. All notices and other communications given or made
pursuant hereto shall be shall be given or made in accordance with the terms and
conditions of the Security Agreement.

 

6.7            No Finder’s Fees. Each party represents that it neither is nor
will be obligated for any finder’s or broker’s fee or commission in connection
with this transaction. The Investors each, jointly and severally, agree to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finders’ or broker’s fee (and any asserted
liability) for which such Investor or any of its officers, partners, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless the Investors, jointly and severally, from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee (and any
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.8            Amendments and Waivers. Any term of this Agreement may be amended
either retroactively or prospectively with the written consent of the Company
and the holders of than a majority of the aggregate principal amount of the
Notes then outstanding, and the Company’s obligations under any term of this
Agreement may be waived (either generally or in a particular instance) only by
the holders of a majority of the aggregate principal amount of the Notes then
outstanding. All waivers shall be effective only when given in a writing signed
by the persons charged with making such waiver.

 

6.9            Severability. If one or more provisions of this Agreement is
(are) held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 

6.10            Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto, and the Notes entered into pursuant hereto, constitutes the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes, merges, and voids any and all prior negotiations,
correspondence, agreements, understandings duties or obligations between (among)
the parties with respect to the subject matter hereof.

 



 

 

 

6.11            Further Assurances. From and after the date of this Agreement,
upon the request of any Investor or the Company, the Company and the Investors
shall execute and deliver such instruments, documents or other writings as may
be reasonably necessary or desirable to confirm, carry out and to effectuate
fully the intent and purposes of this Agreement.

 

6.12            Expenses. The Company and the Investors shall each pay their own
expenses in connection with the transactions contemplated by this Agreement.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Secured Convertible
Note Purchase Agreement as of the date first above written.

 

 



COMPANY           PENZANCE, LLC                 By: /s/ Keith Cohn     Name:
Keith Cohn     Title:CEO                 COLLATERAL AGENT AND INVESTOR:        
LOTON, CORP.  



 





  Amount: $100,000 By:   /s/ Robert Ellin     Name:   Robert Ellin     Title:CEO
                INVESTOR:         Amount: $100,000

Loton Corp.



                By:   /s/ Robert Ellin     Name:   Robert Ellin     Title: CEO  
       



 

 

 



 

